DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on September 28, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 08/17/2020 and 04/21/2021. An initialed copy is attached to this Office Action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 12 and 18 objected to because of the following informalities:  
Claim 1: Line 2, change “a matrix of pixels each including:” to “a matrix of pixels, each including:”
Claim 1: Line 8, change “a plurality of assemblies each including a capacitance and a second switch” to “a plurality of assemblies, each including a capacitance and a second switch”
Claim 12: Line 2, change “controlling an image sensor that includes a matrix of pixels each including:” to “a matrix of pixels, each including:”
Claim 12: Line 8, change “plural assemblies each including a capacitance and a second switch…” to “plural assemblies, each including a capacitance and a second switch…”
Claim 12: Line 12, change “controlling an increase by a determined value of a difference in potential” to “controlling an increase, by a determined value, of a difference in potential”
Claim 18: Line 2, change “controlling an image sensor that includes a matrix of pixels each including:” to “a matrix of pixels, each including:”
Claim 18: Line 8, change “plural assemblies each including a capacitance and a second switch…” to “plural assemblies, each including a capacitance and a second switch…”
Claim 18: Line 13, change “an increase of a determined value of a difference in potential” to “an increase, of a determined value, of a difference in potential”

 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation ” a control circuit configured to control, for each pixel, each time a voltage is stored in one of the assemblies of the pixel, an increase of a determined value of a difference in potential between the floating diffusion node and the internal node of the pixel”. This limitation is unclear, for example, is the invention controlling the pixel by increasing “a determined value of a difference in potential”, i.e. increasing the potential? Or is the invention increasing the difference in potential by a determined value, which seems to be what is disclosed in the specification? Examiner suggests amending the claim to reflect the language of the published specification (¶105). Specifically, “increasing, by a determined value, the difference in potential…”. 
Claims 2 – 11 rejected as being dependent on claim 1.

Allowable Subject Matter
Claims 12 – 20 allowed.
Claims 1 – 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 12, and 18 would be allowable because the prior art fails to teach or fairly suggest, in addition to the other recited features of these claims, a control circuit configured to control, for each pixel, each time a voltage is stored in one of the assemblies of the pixel, an increase of a determined value of a difference in potential between the floating diffusion node and the internal node of the pixel, as far as these features are understood in light of the indefiniteness noted above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698